Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 10 April 1815
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy April 10th 1815

I am going to ask you a curious question Nothing less, than the Name of the Gentleman who visited us on Saturday week? he was accompanied by a Mr Channing of coneticut whom I knew—and introduced to me by name, but So indistincly, that I could not discover his Name; he informd me that he had been at your House the week before; Spoke of mr Peabody, and you, as old acquaintanc inquired affectionatly after William and John Smith whom he new knew at School; Said he recollected Seeing me there once, So I conversed with him, as tho I knew him, but to this moment cannot tell his name or where from.
upon the Subject of your Letter to dr Tufts, I have to Say, that I took the first fair day, after receiving it, to go to weymouth myself, and deliver it. It was as I Supposed, the difficulty lay in the public offices, at the last payment, nothing but treasury Notes were paid in interest. if the interest did not amount to twenty dollars you must take the Sum to which it came, and pay in; the difference in current money. now as current money was at par, and Treasury notes at that time 27 pr ct under par, it was literally throwing away good money for bad. It would not answer for the government to pay, more than the original Sum, that would have been depreciating their own funds, and Such was the State of the finnances of the country at that time, and prospect of the continuence of the war, that confidence in the disposition of the Nation (not ability,) was Shaken, the Peace has happily reinstated the Public confidence, and the funds have risen in concequence, some to par, others near it, and Some above par. the dr hopes to be able to transmit you Some interest after the next payment which will be in this Month; I am in the Same Situation and So is the President. he however has taken the Treasury Notes at par they will rise in value. at present however they can be bought at less.
I have conversed with your son upon the Subject upon which you wrote me, Some time Since. he Says he would advise to the purchase of Treasury Notes, which he will do for you, as your Agent, if you will transmit him the Sum. If you chuse you may transmit it by post to me, and I will See that it is deliverd to him. they bear Six pr cent interest—
We have all been fully occupied for this fortnight in making Shirts Waistcoats draws and other cloathing for George and John we expect them to Sail for England in the New Packet on Sunday next 16
My heart is heavey at parting. I consider it for their Grandfather and myself as final. our Age forbids us to anticipate it as Such. Should it be otherways: it may light up the Lamp anew for a few more days.
I have not heard from their Father Since the 24 of December—when he wrote us, that he Should go to paris, and Send for mrs Adams. I conjecture that he is gone part of the way to meet her.
our inducement to Send them by this vessel is that the Captain is well known to them, that he Sustains a good Character, and that mr T G Perkins Lady and Son are going in the Same vessel and have offerd to take Parental Charge of them. mr Everett the Greek professor and a mr Ticknor are also Passengers.
They desire me to Present their Duty and Respects to mr Peabody, and you, and love to cousin Abbe—
I am dear Sister affecly yours
A Adams